PAUL BATISTA, P.C.
Attorney-at-Law
26 Broadway - Suite 1900
New York, New York 10004
(631) 377-0111

e-mail: Batista007@aol.com Facsimile: (212) 344-7677

April 27, 2021

VIA ECF

Hon. Peggy Kuo
United States Magistrate Judge
for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Kashmir Gill y. JUS Broadcasting Corp., et al.,
1 :19-cv-04216 (ILG) (PK)

Dear Judge Kuo:
I represent all defendants.

First, Your Honor’s Minute Entry 111 of April 25, 2021 states in part as follows:
“Defendants’ counsel is ordered to send the attached orders to Google with a copy of this minute
entry no later than April 28, 2021.” See Entry 111; emphasis supplied.

Ihave carefully reviewed as always the official docket sheet in this and every other case in
which I am involved. I see no copies of “the attached [Court] orders to Google” (id.) which minute
entry 111 requires me to send to Google by tomorrow, April 28. Your Honor indicated that it
would prepare the “Google orders.” If the Court has done so, I have not been able to locate them
and thus I am obviously inhibited from sending “orders” that I have not seen on the docket sheet.

Second, the same Entry 111 directs Ms. Sandhu to send her email from
penny@jusbroadcasting.com pursuant to the “Order Regarding Production of Documents” by
April 28, 2021. Id.

Given, as far as I can determine, the absence as of now of the Order to be sent by Ms.
Sandhu, it is not possible as of this moment for Ms. Sandhu to comply. She will as always do so
with complete alacrity as soon as the relevant Order is available

Respectfully-submitted,
eee

~ | ee OO
“_—Paul Batista Cc

cc: Alan R. Ackerman, Esq.
Ms. Penny Sandhu
